FRICK, J.
The defendant was convicted of grand larceny, and appeals. Only one assignment of error is argued in the brief, namely, that the district court erred in refusing to direct the jury to return a verdict of not guilty.
íhe defendant was charged with having stolen a Ford car. The evidence, briefly stated, shows: That one Albert White owned the car- in question; that on the 24th day of May, 1920, he was using it, and, at about 10 o’clock a. m. left it standing in front of. one of the principal business establishments on Main street, in Salt Lake City, while he went into the establishment to transact somte business; that after remaining in the establishment for about 20 minutes he returned to the street and found his ear missing; that he did not see the car again until the 21st day of June following, *264when be found it in defendant’s possession; that when he inquired of the defendant respecting his possession the defendant claimed that he had bought it from a person, naming him, and that he had obtained a bill of sale for the car from such person; that when the bill of sale was produced it w>as from some person other than the one named by the defendant, and whom the defendant said he did not know, would not be able to identify, and did not know his whereabouts or business. The police officers were notified by Mr. 'White and the defendant was arrested and held for trial. At the trial, the foregoing, with other facts, were made to appear on behalf of the state. The defendant also produced evidence in his own. behalf from which it was made to appear that he had bought-the car and had paid for it perhaps about 60 per cent, of its value.
Nothing could be gained by stating the evidence in detail. It must suffice to say that, if the jury believed the evidence of the state and the legitimate inferences which they had a right to deduce from the facts and circumstances in evidence, then they were justified in returning a verdict of guilty. If, upon the other hand, the jury had believed the evidence of the defendant and his witnesses, they would have been justified in finding him not guilty. In this connection defendant’s counsel, with some vigor, insists that some evidence was produced on behalf of the defendant which was not directly controverted or denied by the state, and that for that reason the jury had no right 'to ignore or disregard that evidence. The difficulty with counsel’s contention is that when, as here, a defendant has it entirely within his own power to make certain statements or explanations concerning his possession of recently stolen property, and the state is powerless to meet the statements categorically, no one who would be willing to disregard the truth could be convicted of theft where there were no eyewitnesses to the taking. While the law is to the effect that a jury may not arbitrarily ignore or'disregard credible evidence, but must consider all the evidence, they, nevertheless, need not blindly accept every explanation or statement that the one * *265wbo is accused of tbe larceny may make in bis own. 1 exculpation. Tbe jury, in considering all tbe facts and circumstances in evidence, may refuse to give credence to defendant’s statements or explanations, or to those of bis witnesses, if sucb statements or explanations, in view of all tbe facts and circumstances, seem unreasonable or not well founded in fact. Where, as here, property recently stolen is found in tbe possession of tbe accused, it is for tbe jury to say whether bis explanations and statements respecting that possession are satisfactory or otherwise. See State v. Gurr, 40 Utah, 162, 120 Pac. 209, 39 L. R. A. 2 (N. S.) 320, where tbe question is considered and tbe authorities supporting the foregoing statement of the law are collated.
A careful consideration of the facts and circumstances of this ease has forced upon us the conclusion that no prejudicial error was committed by the trial court, and that the judgment should be, and it accordingly is, affirmed.
CORFMAN, C. J., and WEBER, GIDEON, and THURMAN, JJ., concur.